IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


JEROME P. OLIVER                            : No. 116 WAL 2016
                                            :
                                            :
              v.                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
                                            :
LARRY M. BALL, DANNY R. BALL,               :
LARRY J. BALL AND MARY H. BALL              :
                                            :
                                            :
              v.                            :
                                            :
                                            :
JOYCE HARMON AND AL HARMON,                 :
INDIVIDUALLY AND AS AUTHORIZED              :
AGENTS FOR HOWARD HANNA                     :
COMPANY, T/D/B/A HOWARD HANNA               :
COMPANY T/D/B/A HOWARD HANNA                :
REAL ESTATE SERVICES                        :
                                            :
                                            :
PETITION OF: LARRY M. BALL, DANNY           :
R. BALL, LARRY J. BALL AND MARY H.          :
BALL                                        :


                                       ORDER



PER CURIAM

       AND NOW, this 27th day of July, 2016, the Petition for Allowance of Appeal is

DENIED.

       Justices Donohue and Mundy did not participate in the consideration or decision

of this matter.